Citation Nr: 1135157	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating greater than 10 percent for right knee disability status post medial meniscectomy.

3.  Entitlement to an initial rating greater than 10 percent for left knee disability status post medial meniscectomy.

4.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities.

5.  Entitlement to an effective date earlier than February 11, 2008 for the award of service-connection for major depressive disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from December 1976 to April 1977, and from May 1978 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (RO's) of the Department of Veterans Affairs (VA).  The RO in Milwaukee, Wisconsin currently holds jurisdiction over the claims.

In December 2008, the Veteran testified at an RO hearing.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Milwaukee RO.  The hearing transcripts are associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board regrets any delay in adjudicating these claims, but finds that additional development is required prior to further appellate review.

GERD

The Veteran seeks a 60 percent disability rating for his service-connected GERD on the basis that the combination of his GERD symptoms is productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Notably, the Veteran has been service-connected for recurrent pulmonary aspiration and cough due to GERD as well as fractures of the 6th and 7th right ribs due to an episode of pulmonary aspiration and cough.

The Veteran, who has training as a nurse, reports that his multiple emergency room visitations for chest pain during the appeal period, are in, fact manifestations of GERD.  A review of the record appears to support this assertion.

The Veteran also attributes symptomatology of decreased strength and appetite, cholesterol abnormality, vomiting, irritable bowel-type symptoms, weight loss and H. Pylori infection to his service-connected GERD.  He further attributes his bouts of bronchitis and pneumonia as being related to his service-connected recurrent pulmonary aspirations, and has provided a medical treatise article indicating that gastric aspiration could lead to chronic lung disease.  He argues that his pulmonary disorder symptoms should be utilized to support the next higher rating for GERD or, alternatively, should be separately rated under 38 C.F.R. § 4.97.  See generally Esteban v. Brown, 6 Vet. App. 259 (1994) (a claimant may be compensated under different diagnostic codes for separate and distinct manifestations attributable to the same injury or disease). 

The Board is not competent to determine the causal relationship between the Veteran's GERD and his many claimed symptoms.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given that the Veteran has some medical training, and upon review of the medical treatise articles provided by the Veteran, the Board finds that further medical opinion is necessary to identify and evaluate all symptomatology associated with service-connected GERD.  38 U.S.C.A. § 5103A.

Bilateral knee disability

The Veteran underwent arthroscopic surgery for right medial meniscus tear in January 2008, and arthroscopic surgery for left medial meniscus tear in February 2008.  On VA C&P examination in April 2008, the Veteran reported that arthroscopic surgery had decreased the symptomatology of knee popping and locking.  He last underwent VA C&P examination in May 2009, at which time he reported bilateral knee pain, popping and stiffness.  He specifically denied locking symptoms.  Examination of the knees was unremarkable.

At his hearing in October 2010, the Veteran reported bilateral knee weakness that resulted in recent falling episodes.  He further described both knees as manifesting true instability.

After a review of the entire record, the Board is of the opinion that the Veteran's October 2010 testimony describes a potential increased severity of symptoms since the last formal VA C&P examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Lumbar spine disability

With respect the claim of service connection for lumbar spine disability, the Board notes that the Veteran has properly appealed this issue to the Board.  The RO initially denied this claim in a September 2008 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in December 2008.  Following the issuance of a Statement of the Case in August 2009, the Veteran submitted a VA Form 9 in September 2009 which provided specific argument regarding bronchitis and GERD symptoms but otherwise checked Box 9A, which expresses an intent to appeal all issues listed on an SOC or Supplemental SOC (SSOC).

The Veteran's Form 9 filing created an ambiguity as to whether he intended to appeal the issue of entitlement to service connection for lumbar spine disability which, at the very least, required clarification.  See generally Evans v. Shinseki, No 08-2133 (U.S. Vet. App. Aug. 4, 2011).  In January 2010, the Veteran's representative listed this as an issue on appeal, and the RO appeared to accept the Form 9 as a properly filed substantive appeal with the listing of the issue in the July 2010 VA Form 8, Certification of Appeal.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

However, following the August 2009 SOC, the RO has taken no further adjudicative actions on this claim despite the receipt of additional argument and evidence presented by the Veteran as well as VA clinical records received in April 2010.  This evidence was received by the RO prior to transfer of the record to the Board.  As such, this issue must be remanded to the RO for issuance of a SSOC as required by 38 C.F.R. § 19.37(a).

Major depressive disorder

The Veteran seeks to establish an effective date earlier than February 11, 2008 for the award of service connection for major depressive disorder.  He claims that this claim has been pending, but unadjudicated, since his original application for service connection for PTSD received in February 2000.

On his original service connection application in February 2000, the Veteran alleged "PTSD 1/77."  The evidence associated with the record reflected that the Veteran had been evaluated for hyperventilation symptoms in January 1979.  He was later evaluated for possible somatic complaints.

Postservice, the Veteran had a history of substance abuse treatment beginning in 1990.  In 1997, the Veteran was diagnosed with an adjustment disorder with depressed mood, and substance-induced depression.  He incurred a back injury in 1998, and was subsequently diagnosed with single episode major depressive disorder, as represented by Diagnostic Code 296.2x.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  See generally 38 C.F.R. § 4.130 (rating agencies are charged with being thoroughly familiar with DSM-IV).  

Notably, a February 1999 clinical record noted that the Veteran was experiencing depression due to increased (?) drinking and an inability to get a job.  The clinical records supporting a diagnosis of major depressive disorder focused on the Veteran's complaint of low back pain with an inability to sleep.  A May 2000 VA clinical record included the Veteran's own opinion that his back disability "contributes to depression."

In March 2000, the Veteran's representative submitted additional evidence in support of the PTSD which included a prescription note which read as follows:

To Whom It May Concern:

[The Veteran] was Dx as 296.22 (major depressive disorder) + 309.81 (PTSD) [with] GAF of 58. 

In a rating decision dated "August 4, 2000," the RO denied a claim of entitlement to service connection for PTSD.  In so doing, the RO rating decision implicitly denied a claim of entitlement to service connection for an acquired psychiatric disorder which was addressed as follows:

The additional private treatment reports show problems with anxiety and depression; however, they do not show a diagnosis of post traumatic stress disorder.

Service medical records are entirely negative for chronic psychiatric condition.

By letter dated "May 14, 2000," the RO notified the Veteran of the denial of his claim of entitlement to service connection for PTSD.  In so doing, the RO attached a copy of the "August 4, 2000" rating decision and notified him of his appellate rights (VA Form 4107).  Notably, it is unclear why the RO sent this letter to an address on "Hopkins" Street.  See March 31, 2000 letter from the Veteran's representative; April 19, 2000 RO letter; VA Form 21-4138 received in February 2001 (identifying an address at "Finn Place" as the Veteran's address of record).

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. became law.  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA of 2000 was deemed applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).

As a result of the VCAA, the RO sent the Veteran a letter on June 12, 2001 notifying him that his PTSD claim would be reconsidered in light of the VCAA.  

After additional development, the RO issued a rating decision in May 2005 denying a claim of entitlement to service connection for PTSD.  In so doing, the RO did not explicitly or implicitly deny a claim of service connection for the diagnosed acquired psychiatric disorders other than PTSD (as it did previously in the non-final "August 4, 2000" decision).

Thereafter, the Veteran did not perfect a timely appeal with respect to the RO's May 2005 rating decision denying service connection for PTSD.  He first explicitly raised a claim of entitlement to service connection for major depressive disorder on February 11, 2008, which supports the effective date of award assigned at this time.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.

The Board further notes that a service connection claim involves all possible theories of entitlement.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  A secondary service connection basis raised after the initial filing of the claim may, in certain circumstances, be considered part of the original claim.  DeLisio v. Shinseki, No. 09-0404 (U.S. Vet. App. Aug. 24, 2011).

On review of the entirety of the record, the Board is of the opinion that the Veteran's March 2000 submission of a private prescription record noting separate diagnoses of major depressive disorder and PTSD raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The RO implicitly denied such a claim in the "August 4, 2000" rating decision which was readjudicated due to the passage of the VCAA.

Thereafter, the RO's final March 2005 rating decision specifically denied a claim of entitlement to PTSD, but did not explicitly or implicitly address the claim of service connection for major depressive disorder.  In this respect, there is no reference whatsoever to a diagnosis other than PTSD which would place the Veteran on notice that an acquired psychiatric disorder other than PTSD had been denied.  See Adams v. Shinseki, 568 F.3d 956, 960-3 (Fed. Cir. 2009) (finality attaching to an implicitly denied claim is premised on a finding of whether VA provided a claimant sufficient information for a reasonable claimant to know that the claim has been denied).  

Thus, the Board finds that a claim of entitlement to service connection for major depressive disorder has remained pending since the original service connection application filed in February 2000.  

However, as held in McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the proper effective date of award in a case depends upon when a disability first "manifested itself under . . . all of the 'facts found'" which could potentially be after the date of claim, as it is possible to file a claim for benefits for a disability before the actual disability exists.

In this case, the RO awarded service connection for major depressive disorder on a secondary basis pursuant to an April 2008 VA opinion that the Veteran's major depressive disorder has been permanently aggravated by his service-connected knee and GERD conditions.  This opinion, as well as an addendum opinion dated June 2009, does not state with specificity when the permanent aggravation occurred.  Thus, the Board requires medical opinion as to when it is factually shown that the Veteran's major depressive disorder first became permanently aggravated as a result of service-connected disability or disabilities.  See generally DeLisio, supra, (determining the date disability arose may require medical opinion based upon symptomatology demonstrated by the record rather than first formal diagnosis).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's relevant clinical records of treatment at the Milwaukee VA Medical Center (VAMC) since April 20, 2010.

2.  Upon receipt of any additional records, schedule the Veteran for appropriate examination to determine the current nature and severity of service-connected GERD.  The claims folder must be provided to the examiner for review.  All indicated tests and studies should be completed.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all symptomatology associated with service-connected GERD, including an evaluation as to whether the reported symptoms of decreased strength and appetite, cholesterol abnormality, irritable bowel-type symptoms and H. Pylori infection are attributable to service-connected GERD; and

	b) provide opinion as to whether the Veteran's overall GERD symptoms are productive of moderate anemia, or other symptom combinations productive of severe impairment of health.

3.  Schedule the Veteran for appropriate examination to identify any chronic pulmonary disorders attributable to service-connected recurrent pulmonary aspiration and cough due to GERD, if any.  The claims folder should be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether the Veteran's service-connected recurrent pulmonary aspiration and cough due to GERD causes or aggravates an identifiable chronic disorder of the respiratory system and, if so, provide the necessary clinical findings to evaluate the severity of such disorder(s).

4.  Schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his bilateral knee disability.  The claims folder must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
      
      a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

   c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree; and 

   d) evaluate whether there is any clinical evidence of dislocated semilunar cartilage.

5.  Forward the Veteran's claims folder to an appropriate examiner to determine when it is factually ascertainable that the Veteran's major depressive disorder was permanently aggravated by service-connected disabilities.  Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) whether it is at least as likely as not that the Veteran's major depressive disorder either first manifested during a period of active duty from training from December 1976 to April 1977, and from May 1978 to August 1979; OR alternatively,

   b) to identify by date when it is factually ascertainable that the Veteran's major depressive disorder was permanently aggravated by service-connected disabilities.  In providing such opinion, the examiner is requested to provide clearly state the factual evidence for rendering this opinion as well as a clear rationale for the ultimate opinion expressed. 

The examiner's attention is directed to the STRs reflecting the Veteran's evaluation for hyperventilation and somatic complaints, and the rating determinations of record which award service connection for bilateral knee disability effective February 28, 2000, GERD effective March 21, 2000; and residuals of fractured 6th and 7th right ribs effective February 11, 2008. 

If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

6.  Thereafter, readjudicate the claims on appeal.  With respect to the lumbar spine claim, the RO must consider all evidence of record since the issuance of the SOC in August 2009.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished an SSOC and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

